Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 and 11/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because: 
The claimed invention is directed to non-statutory subject matter. The claim does not fall within at least of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “computer-readable recording medium” mentioned in claims 15-20 encompasses signals per se. Claims recites, “A computer-readable recording medium”, which also falls under the category of transitory form of signal transmission, such as a propagating electrical or electromagnetic signal or carrier wave. Furthermore, the specification and claims provided does not exclude a transitory .
Claims 1-20 are directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The independent claims 1, 8, and 15 are directed to the abstract idea of:
“A method for wireless communication, the method comprising: identifying at least one additional sample by using a neural network model, based on a digital signal; and upscaling the digital signal by adding the identified at least one additional sample to a plurality of samples of the digital signal.”

	The limitation of “identifying…” and “upscaling…”, under broadest reasonable interpretation, as drafted, covers a human performing mental processing and utilizing concepts using mathematical computations. An ordinary person skilled in the art would be able to identify at least one additional sample by using neural network concepts. For example, a person would be able to receive a digital signal and characterize its measurements such as energy, power, amplitude, bandwidth, etc. and use those measurement within the predefined neural network model consisting on various layers of mathematical concepts. By using the appropriate concepts from the neural network model and computing them using pen and paper, a person would able to identify an additional sample which can be based on a generated codec, bitstream, random number, co-efficient, weight, etc. The limitation of upscaling the digital signal by using the identified signal can also be performed by a human as it is a process of simply adding the sample found to the existing digital signal. The adding of the additional sample to the digital signal can be performed through simple mathematical computation using pen and paper.
	The judicial exception is not integrated into a practical application. In particular claim 1 and 15 recites additional elements – “a transceiver” (claim 1), “a computer-readable recording medium” (claim 15), and “a device” (claim 1 and 15). The additional element, “a transceiver”, is a known generic element 
	The dependent claims 2, 9, and 16 are directed towards the abstract idea of determining weight and identifying additional sample based on the weight and digital signal. The limitation of determining weight can be performed by human via simply using mathematical concepts of the neural network mentioned in the independent claims and applying them on the digital signal using pen and paper. As for the limitation of identifying additional sample, a human would be simply able to use the weight found and create a new sample relating to the digital signal. The additional elements recited in the dependent claims such as, “computer-readable recording medium” and “device”, are as mentioned above, generic elements and impose no meaningful limits on practicing the abstract idea.
	The dependent claims 3-4, 10-11, and 17 are directed towards the abstract idea of generating the neural network model by obtaining first output digital signal and its difference, obtaining second output digital signal based on the difference found; wherein the difference is related to the at least one sample not corresponding to the first output signal. A human would be able to obtain an output digital signal as mentioned above for claims 1, 8, and 15 by upscaling a signal using an additional sample. The limitation of finding the difference is something that can be found by doing simple subtraction of reference signal and output signal which can be performed via mathematical computation. 
	The dependent claims 5, 12, and 18 are directed towards the abstract idea of generating input signal by preprocessing reference signal. The limitation of pre-processing the reference signal can simply be denoising, downsampling, upsampling, etc. All of these preprocessing methods can be performed by using mathematical processes and analysis of the digital signal using pen and paper. The additional elements recited in the dependent claims such as, “computer-readable recording medium” and “device”, are as mentioned above, generic elements and impose no meaningful limits on practicing the abstract idea.
	The dependent claims 6, 13, and 19 are directed towards the abstract idea of pre-processing by encoding the reference signals, adding noise, and decoding the noise added along with the encoded signal. Encoding a signal is simply a method of coding a digital signal using various pattern presented by the signal. Therefore, the process of encoding the digital signal into coded signal can be performed by human through mentally analyzing the digital signal and using various patterns presented. The limitation of adding the noise can be a simple addition of random codded number to the encoded signal which can also be performed by a human using pen and paper. Lastly, the decoding of noise along with the encoded signal is simply reversing the coded signal found after adding the noise to its original digital 
	The dependent claims 7, 14, and 20 are directed towards the abstract idea of sampling rate of the preprocessed data being of lower than that of the reference signal. This limitation is simple specifying that the output of preprocessing step has lower sampling rate which can be reason of a down sampling being performed during the preprocessing of the reference signal. Down sampling of the reference signal can be performed by a human by using mathematical computation and pen and paper. The additional elements recited in the dependent claims such as, “computer-readable recording medium” and “device”, are as mentioned above, generic elements and impose no meaningful limits on practicing the abstract idea.
	Dependent claims 2-7, 9-14, and 16-20 do not impose the judicial exception being integrated into a practical applicant and further fails to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myllyla (Document ID: US-20130144614-A1).
Regarding claims 1, 8 and 15, Myllyla teaches A device for wireless communication, the device comprising: a transceiver (Paragraph 0082); and a controller connected to the transceiver (Fig 1, Paragraph 0080 and 0354, processor used to control/ operate the system), wherein the controller is configured to: identify at least one additional sample by using a neural network model, based on a digital signal (Fig 4, abstract, and Paragraph 0019-0021, mention of neural network determining one spectral shape from input signal to generate sub-band signal), and upscale the digital signal by adding the identified at least one additional sample to a plurality of samples of the digital signal (Fig 3-4, Paragraph 0025 and 0014 mention of getting an audio signal with extended bandwidth by combining the sub-band signal). 
As seen in the claim set, claims 1, 8, and 15 cover similar scope of invention. However, claim 1 is a device claim while claims 8 and 15 are method claim and computer readable medium claim respectively. Claims 8 method of using and claim 15, correspond with each claimed element in claim 1. Therefore, claims 8 and 15 are rejected under same rationale as applied above to claim 1. Furthermore, Myllyla does teach, “A computer-readable recording medium storing a program thereon for managing a device, wherein the program, when executed by a controller of the device” (Fig 1 and Paragraph 0039, lines 1-3)
Regarding claims 2, 9, and 16, Myllyla teaches the device of claim 1, the method of claim 8, and the computer-readable recording medium of claim 15, wherein to identify the at least one additional sample using the neural network model based on the digital signal (Fig 4, abstract, and Paragraph 0019-0021, mention of neural network determining one spectral shape from input signal to generate sub-band signal), the controller is further configured to: determine a weight in response to the digital signal (Paragraph 0019-0021, mention of neural network determine one spectral shape from input , and identify the at least one additional sample based on the digital signal and the weight (Abstract and paragraph 0019 and 0204-0211, show sub band being generated using the spectral shape parameter found using input signal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 10-12, 14, 17-18, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Myllyla (Document ID: US-20130144614-A1) in view of Kuleshov (Document ID: “Audio super resolution using neural networks”) 
Regarding claims 3 and 10, Myllyla teaches the device of claim 1 and the method of claim 8, wherein output is upscaled compared to the input (Fig 3-4, Paragraph 0025 and 0014). However, Myllyla fails to specifically cover difference calculation; thus, failing to cover following claimed limitation completely: 
“obtaining a first output digital signal upscaled from a first input digital signal in response to the first input digital signal; obtaining a difference between the first output digital signal and one reference digital signal of a set of at least one reference digital signal; and obtaining a second 
	Kuleshov does teaches the claimed limitation of obtaining a first output digital signal upscaled from a first input digital signal in response to the first input digital signal (Fig 1-2; Page 2-3, section 3.1 “Setup”, paragraph 1 mention of taking an input signal and up sampling it to obtain a reconstructed output signal); obtaining a difference between the first output digital signal and one reference digital signal of a set of at least one reference digital signal (Page 2-3, section 3.1 “Setup”, paragraph 2 and 3, mention of computing mean squared error function, equation 1, which seen to be used to calculate the difference between input and output signal); and obtaining a second output digital signal (as seen in section 4: “experiment”, paragraph 1, multiple datasets’ recordings are used for this system) upscaled from a second input digital signal based on the difference and the second input digital signal (Fig 2, Each dataset are processed through same method mentioned in page 2-5, Section 3: “method”.  In addition, it is mentioned in Page 3, Section 3.2, paragraph 4, that the model presented only needs to learn “y-x” to train which is the difference between input and output signal, and closely relates to objective function in equation 1; also see, (Page 1, Section 1, paragraph 4, lines 1-2). Therefore, it would have been obvious to have the second input mention be processed in a trained model that is based on the difference of previous input and output signals). Kuleshov is considered analogous to the claimed invention because it is also aimed towards audio processing using neural network by upscaling the provided input. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to have modified Myllyla to incorporate audio processing method mention by Kuleshov. The presented model by Kuleshov help better the performance by applying learning- based 
	Regarding claim 4 and 11, Myllyla in view of Kuleshov teaches the device of claim 3 and the method of claim 10. Myllyla fails to teach the claimed limitation of, “wherein the difference is related to at least one sample not corresponding to a plurality of samples of the first output digital signal among a plurality of samples of the one reference digital signal.”
	Kuleshov does teaches the claimed limitation of: wherein the difference is related to at least one sample not corresponding to a plurality of samples of the first output digital signal among a plurality of samples of the one reference digital signal. As seen in Kuleshov, Section 3.1, Paragraph 2, line 2-4, the signal equation includes a gaussian noise sample which is not corresponded to the first output signal.  The signal equation is shown to be used to get the difference and train the model (see Page 3, Section 3.2, paragraph 4, that mention model presented only needs to learn “y-x” to train). Kuleshov is considered analogous to the claimed invention because it is also aimed towards audio processing using neural network by upscaling the provided input. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to have modified Myllyla to incorporate audio processing method mention by Kuleshov. The presented model by Kuleshov help better the performance by applying learning- based method (see Section 6: “conclusion”) and improve existing generative model of audio (see Section 1, Paragraph 4, lines 4-5).
	Claim 17 is rejected under same rationale used for rejecting claims 3-4 and 10-11 as it shown to be covering the same claimed limitations mentioned for claims 3-4 and 10-11. Therefore, Myllyla in view of Kuleshov teaches all the claimed limitation of claim 17.
	Regarding claims 5, 12, and 18, Myllyla in view of Kuleshov teaches the device of claim 3, the method of claim 10, and the computer-readable recording medium of claim 17, wherein the controller is further configured to generate the first input digital signal and the second input digital signal by pre-processing a first reference digital signal and a second reference digital signal, respectively, among the at least one reference digital signal. Myllyla does mention of processing of input signal prior to inputting into neural network, as shown in fig 4 and Paragraph 0110. Here, reference digital signal can be considered as the input, shown in Fig 4, reference character 401, and the input digital signal can be the signal formed after the frame collector or the time to frequency transformation step, see Fig 4. It would have been obvious to one ordinary person skilled in the art to have the preprocessing process taught by Myllula be performed twice, once for first reference signal and once for second reference signal.
Regarding claims 7, 14, and 20, Myllyla in view of Kuleshov teaches the device of claim 5, the method of claim 12, and the computer-readable recording medium of claim 18, wherein a sampling rate of the first reference digital signal and a sampling rate of the second reference digital signal are higher than a sampling rate of the first input digital signal and a sampling rate of the second input digital signal, respectively. Kuleshov show a down-sampling process being performed on the signal that is used as reference signal before upscaling and getting the difference (Fig 1 and Page 3, section 3.2, Paragraph 2-3). Down-sampling is being performed to halve the spatial dimension; thus, it is obvious that the resulting signal after down-sampling should have lower sampling rate than that of the original signal. Furthermore, it would have been obvious to have the down-sampling process performed twice, once for each reference signal, as a preprocessing step. Kuleshov is considered analogous to the claimed invention because it is also aimed towards audio processing using neural network by upscaling the provided input. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to have modified Myllyla to incorporate audio processing method mention by Kuleshov. The presented model by Kuleshov help better the performance by applying learning- based .
Claims 6, 13 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Myllyla (Document ID: US-20130144614-A1) in view of Kuleshov (Document ID: “Audio super resolution using neural networks”) in view of Pascual (Document ID: “Language and Noise Transfer in Speech Enhancement Generative Adversarial Network”)
Regarding Claims 6, 13, and 19, Myllyla in view of Kuleshov teaches the device of claim 5, the method of claim 12, and the computer-readable recording medium of claim 18. However, fails to specifically cover the claimed limitation of:
“wherein to pre-process the first reference digital signal and the second reference digital signal, respectively, the controller is further configured to: encode each of the first reference digital signal and the second reference digital signal; add noise to the encoded first reference digital signal and the encoded second reference digital signal; and decode each of the noise-added, encoded first reference digital signal, and the noise-added, encoded second reference digital signal”
	Pascual does teach the claimed limitation of, wherein to pre-process the first reference digital signal and the second reference digital signal, respectively (See Page 5019, Col 1, Paragraph 3, where it is mentioned that the speech enhancement system covered by Pascual can be applied at preprocessing stage for various application to improve quality), the controller is further configured to : encode each of the first reference digital signal and the second reference digital signal (Fig 1 and Page 5020, col 1, paragraph 5, lines 1-5, mentions of encoder being used. It should have been obvious to one skilled in the art to have this encoding process repeated for each reference signal); add noise to the encoded first reference digital signal and the encoded second reference digital signal (Fig 1 and Page 5020, col 1, paragraph 5, mention of random vector, ‘z’, being added to the encoded signal. Here the random vector ; and decode each of the noise-added, encoded first reference digital signal, and the noise-added, encoded second reference digital signal (Fig 1 and Page 5020, col 2, paragraph 1, lines 1-5, mentions of decoding being performed. It should have been obvious to one skilled in the art to have this decoding process repeated for each reference signal).
	Pascual is considered analogous to the claimed invention because it is also aimed towards speech enhancement of audio that is mentioned to be used by multiple speech technologies as pre-processing. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to have modified Myllyla in view of Kuleshov to incorporate speech enhancement pre-processing method mention by Pascual to help improve the intelligibility and quality of speech (Fig 1 and Page 5019, col 1, paragraph 3)
Conclusion
The analogous prior art made of record and not relied upon is considered to applicant’s disclosure.
Engel (Document ID: US-10068557-B1) teaches music audio processing by using neural network and performing upsampling to get the output audio.
Taddei (Document ID: “Noise reduction on speech codec parameters") teaches noise reduction technique for audio signal using encoder and decoder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL P. KARELIA whose telephone number is (571)272-4377. The examiner can normally be reached Monday-Friday 6:30 am - 4:00 pm (every other Friday Off)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL PIYUSHKUMAR KARELIA/Examiner, Art Unit 2659                                                                                                                                                                                                        
/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659